Exhibit 99.1 Mercantile Bank Corporation Reports Strong First Quarter 2017 Results Continued strength in profitability and loan originations highlight quarter GRAND RAPIDS, Mich., April 18, 201 7 – Mercantile Bank Corporation (NASDAQ: MBWM) ("Mercantile") reported net income of $7.6 million, or $0.46 per diluted share, for the first quarter of 2017, compared with net income of $8.5 million, or $0.52 per diluted share, for the respective prior-year period. A bank owned life insurance claim during the first quarter of 2017 increased reported net income by approximately $1.1 million, or $0.06 per diluted share, while the repurchase of $11.0 million in trust preferred securities at a 27 percent discount during the first quarter of 2016 increased reported net income by approximately $1.8 million, or $0.11 per diluted share. The first quarter was highlighted by: ● Robust earnings performance and strong capital position ● Solid net interest margin ● Growth in fee income, most notably mortgage banking activity income ● Lower overhead costs ● Strong asset quality, as depicted by low levels of nonperforming assets and loans in the 30- to 89-days delinquent category ● Annualized loan growth of approximately 11 percent ● New commercial term loan originations of approximately $130 million ● Sustained strength in the commercial loan pipeline ● Expansion of operating area into Southeast Michigan “We are very excited to per common share $ 0.18 0.67 0.17 0.16 0.16 ASSET QUALITY Gross loan charge-offs $ 456 970 363 397 475 Recoveries $ 171 805 179 145 456 Net loan charge-offs (recoveries) $ 285 165 184 252 19 Net loan charge-offs (recoveries) to average loans % < 0.01% Allowance for loan losses $ 18,276 17,961 17,526 17,110 16,262 Allowance to originated loans % Nonperforming loans $ 7,292 5,939 4,669 5,168 4,842 Other real estate/repossessed assets $ 495 469 790 815 1,478 Nonperforming loans to total loans % Nonperforming assets to total assets % NONPERFORMING ASSETS - COMPOSITION Residential real estate: Land development $ 0 16 23 42 30 Construction $ 0 0 0 319 0 Owner occupied / rental $ 2,972 2,883 2,945 2,893 2,955 Commercial real estate: Land development $ 80 95 110 125 140 Construction $ 0 0 0 0 0 Owner occupied $ 1,221 610 1,597 2,263 2,877 Non-owner occupied $ 421 488 691 134 151 Non-real estate: Commercial assets $ 3,076 2,293 65 165 137 Consumer assets $ 17 23 28 42 30 Total nonperforming assets $ 7,787 6,408 5,459 5,983 6,320 NONPERFORMING ASSETS - RECON Beginning balance $ 6,408 5,459 5,983 6,320 6,737 Additions - originated loans & former branches $ 2,987 2,953 1,172 1,096 1,123 Merger-related activity $ 0 33 0 0 0 Return to performing status $ ) ) 0 0 0 Principal payments $ ) Sale proceeds $ ) Loan charge-offs $ ) Valuation write-downs $ ) (8 ) Ending balance $ 7,787 6,408 5,459 5,983 6,320 LOAN PORTFOLIO COMPOSITION Commercial: Commercial & industrial $ 757,219 713,903 750,330 750,136 714,612 Land development & construction $ 31,924 34,828 37,455 40,529 39,630 Owner occupied comm'l R/E $ 452,382 450,464 440,705 438,798 441,662 Non-owner occupied comm'l R/E $ 768,565 748,269 741,443 716,930 666,013 Multi-family & residential rental $ 113,257 117,883 118,103 113,361 112,533 Total commercial $ 2,123,347 2,065,347 2,088,036 2,059,754 1,974,450 Retail: 1-4 family mortgages $ 205,850 195,226 190,715 189,119 185,535 Home equity & other consumer $ 112,117 118,047 127,626 131,067 135,683 Total retail $ 317,967 313,273 318,341 320,186 321,218 Total loans $ 2,441,314 2,378,620 2,406,377 2,379,940 2,295,668 END OF PERIOD BALANCES Loans $ 2,441,314 2,378,620 2,406,377 2,379,940 2,295,668 Securities $ 341,677 336,086 333,469 331,478 351,372 Other interest-earning assets $ 12,663 133,396 85,848 46,896 62,814 Total earning assets (before allowance) $ 2,795,654 2,848,102 2,825,694 2,758,314 2,709,854 Total assets $ 3,018,919 3,082,571 3,063,964 2,999,936 2,926,056 Noninterest-bearing deposits $ 757,706 810,600 731,663 733,573 678,100 Interest-bearing deposits $ 1,520,310 1,564,385 1,597,774 1,546,145 1,587,022 Total deposits $ 2,278,016 2,374,985 2,329,437 2,279,718 2,265,122 Total borrowed funds $ 380,009 354,902 372,917 362,665 308,148 Total interest-bearing liabilities $ 1,900,319 1,919,287 1,970,691 1,908,810 1,895,170 Shareholders' equity $ 348,050 340,811 349,471 344,577 338,553 AVERAGE BALANCES Loans $ 2,390,030 2,372,510 2,391,620 2,342,333 2,273,960 Securities $ 339,537 336,493 328,993 340,866 354,499 Other interest-earning assets $ 61,376 127,790 91,590 49,365 42,008 Total earning assets (before allowance) $ 2,790,943 2,836,793 2,812,203 2,732,564 2,670,467 Total assets $ 3,016,871 3,064,974 3,040,324 2,952,184 2,892,229 Noninterest-bearing deposits $ 766,031 773,137 733,600 702,293 652,338 Interest-bearing deposits $ 1,542,078 1,561,539 1,572,424 1,548,509 1,588,930 Total deposits $ 2,308,109 2,334,676 2,306,024 2,250,802 2,241,268 Total borrowed funds $ 352,614 366,905 373,973 347,191 299,956 Total interest-bearing liabilities $ 1,894,692 1,928,444 1,946,397 1,895,700 1,888,886 Shareholders' equity $ 343,344 343,122 345,944 339,357 336,870
